PER CURIAM.
The defendant was indicted and convicted for robbery in the first degree (Alabama Code 1975, Section 13A-8-41) and theft of property in the first degree (Section 13A-8-3). Sentence was thirty years’ imprisonment as a habitual offender. The crimes occurred at Shoney’s Restaurant in Montgomery.
The judgment of the circuit court is due to be affirmed on authority of Meeks v. State, 434 So.2d 836 (Ala.Cr.App.1982).
AFFIRMED.
*844HARRIS, P.J., and TYSON, DeCARLO and BARRON, JJ., concur.
BOWEN, J., dissents.